Citation Nr: 0914905	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for spondylosis of the lumbar spine.

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right tibia and fibula fracture 
with traumatic arthritis and limitation of the motion of the 
ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to June 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004, April 2005, and June 2005 
rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina.  The Veteran testified before a Decision Review 
Officer (DRO) in February 2006 and the undersigned Veterans 
Law Judge in May 2007; transcripts of these hearings are 
associated with the claims folder.

The issues of entitlement to an initial rating in excess of 
10 percent for spondylosis of the lumbar spine and 
entitlement to a disability rating in excess of 30 percent 
for residuals of a right tibia and fibula fracture with 
traumatic arthritis and limitation of the motion of the ankle 
were remanded in November 2007 for further evidentiary and 
procedural development.  Unfortunately, as discussed below, 
the Board finds that there was not substantial compliance 
with its remand.  Therefore, the Board may not proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In November 2007, the Board denied entitlement to service 
connection for PTSD.  The Veteran subsequently appealed to 
the Court of Appeals for Veterans Claims (Court).  In a 
November 2008 Joint Motion for Remand, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  By a December 2008 Order of the Court, the Court 
granted the Joint Motion for Remand, vacated the portion of 
the November 2007 Board decision which denied entitlement to 
service connection for PTSD, and remanded the matter for 
readjudication.  

The issues of entitlement to an initial rating in excess of 
10 percent for spondylosis of the lumbar spine and 
entitlement to a disability rating in excess of 30 percent 
for residuals of a right tibia and fibula fracture with 
traumatic arthritis and limitation of the motion of the ankle 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence does not demonstrate 
that the Veteran engaged in combat with the enemy.

2.  There is no competent evidence of record corroborating 
any claimed in-service stressors.

3.  The record does not establish that the Veteran has PTSD 
as the result of a verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon 
38 C.F.R. § 3.159(b).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23,353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini, effective May 30, 2008).  
Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in March 2005 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  It also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the March 2006 letter notified 
the Veteran of the evidence and information needed to 
establish a disability rating and an effective date should 
service connection be awarded to the Veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

The March 2005 letter was sent to the Veteran prior to the 
June 2005 rating decision on appeal.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error to 
be nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In this regard, the notice provided 
in the March 2006 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, 
and after the notice was provided the case was readjudicated 
and multiple supplemental statements of the case were 
provided to the Veteran.  See Pelegrini, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment and personnel 
records are associated with the claims folder, as well as all 
relevant VA treatment records, including mental health 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Board notes 
that he was afforded a VA examination in conjunction with his 
claim on appeal.

Correspondence associated with the record reflects that the 
Veteran's service records are considered to be "fire-
related."  See National Personnel Records Center (NPRC) 
Response dated March 31, 2005.  In many cases, this means 
that the records are no longer available, and special notice 
and assistance requirements apply.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  In the present case, the Veteran's 
service records were involved in the 1973 fire at the NPRC; 
however, they were not destroyed, only charred.  As such, the 
NPRC has provided copies of the fragile documents (in 
addition to the originals).  

The Veteran indicated at his May 2007 Board hearing that he 
was aware of the damage to his records.  Furthermore, he 
asserted that the information contained in his personnel 
records was incomplete and/or false.  As discussed below, 
however, there is nothing of record other than the Veteran's 
own lay assertions that the service records provided by the 
NPRC do not belong to the Veteran.  The Board is also 
satisfied that the Veteran has been provided ample 
opportunity to submit additional supporting evidence, but has 
failed to do so.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD based on his experiences in Korea.  
Although he has not provided many details regarding these 
experiences, he testified at a DRO hearing that the enemy 
came upon his unit in 1952 while they were sleeping.  The 
Veteran also reported at a VA examination that while in Korea 
someone presented him with the ears of another soldier.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).  With regard 
to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that a 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.303(d) 
(2008).

The Veteran was evaluated by a VA physician in September 2006 
for PTSD.  At such examination, the Veteran refused to 
discuss any specific stressful experiences.  He indicated 
that he was either unable to recall such events or unwilling 
to relive them.  Despite a lack of evidence regarding any 
specific stressors, it was the examining physician's opinion 
that there is a greater than 50/50 chance that the Veteran 
suffers PTSD through military combat experiences.  The 
examiner conceded that he "wished he had further definitive 
proof of the six criteria necessary for confirming 
posttraumatic stress disorder diagnosis."  However, he 
recognized that records were often lost, and in the Veteran's 
case, damaged by a fire.  

Also of record is a February 2005 VA treatment record noting 
a diagnosis of prolonged PTSD.  The Veteran's treating 
psychiatrist also wrote letters to the RO in April 2005 and 
March 2007 indicating that he clearly has PTSD due to 
experiences in Korea, and that he should not be penalized for 
his failing memory.  Moreover, the Veteran's psychiatrist 
notes that an inability to remember specific details is a 
symptom common to PTSD.

Based on the foregoing, the Board finds that the Veteran has 
a current diagnosis of PTSD.  Additionally, the above 
evidence demonstrates that his current PTSD symptoms are 
directly related to experiences in Korea.  The critical 
element of the Veteran's PTSD claim is therefore whether he 
is entitled to a combat presumption, thereby negating the 
need for credible supporting evidence that his claimed in-
service stressor(s) occurred.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) and (f).  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If a veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then a veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, a veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

The Veteran asserts that he served in combat during the 
Korean Conflict.  More specifically, he contends that he was 
part of a combat engineering brigade.  See, e.g., Board 
Hearing Transcript at 4.  However, as for any specific 
details regarding the Veteran's Korean experiences, he has 
indicated on a number of occasions that he does not remember 
much about what happened to him in Korea; he has tried to 
block out these memories.  See, e.g., Stressor Information 
received May 12, 2005; DRO Hearing Transcript at 5; Board 
Hearing Transcript at 3-4.  Furthermore, he testified that he 
is unwillingly to remember them because he fears that 
remembering will only increase his PTSD symptoms.  See Board 
Hearing Transcript at 3.  As noted above, the only specific 
incidents mentioned throughout this appeal include an 
occasion in which the enemy came through the fields in which 
the Veteran was sleeping and killed a number of men with 
bayonets.  See DRO Hearing Transcript at 5.  He has also 
stated that he was presented with the ears of another 
soldier.  

Initially, the Board observes that the Veteran's service 
records fail to corroborate his lay assertions that he was 
engaged in combat with the enemy during service.  Personnel 
records show that the Veteran served on active duty from July 
1949 to June 1958, with service in Pusan and Inchon, Korea.  
And while the Veteran adamantly asserts that he was stationed 
in Korea from early 1952 through 1953 and that his service 
records are wrong, his personnel records clearly show that he 
left the United States in April 1953 heading for Pusan, 
Korea, via Japan.  There is no reason to question the 
accuracy of these documents; thus, the Board finds that the 
Veteran had service in Korea from April 1953 through October 
1954.  

Records demonstrate that while in Korea the Veteran served 
with the 536th Engineer Field Maintenance Company and the 
8119th Engineer Utility Company.  His military occupational 
specialty (MOS) during this period was Engineer Equipment 
Mechanic.  There is no indication, however, that the Veteran 
was a "combat" engineer as contended.  Finally, his 
personnel records indicate that he was awarded the National 
Defense Service Medal, the Army Occupation Medal (Japan), the 
United Nations Service Medal, the Korean Service Medal, the 
Republic of Korea Presidential Unit Citation, the Good 
Conduct Medal, and the Mechanic's Badge.

None of the above-cited evidence supports the conclusion that 
the Veteran engaged in combat with the enemy.  Specifically, 
his personnel records are negative for any decoration or 
award signifying combat and such records indicate a non-
combat MOS of engineer equipment mechanic.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

Furthermore, the Board is of the opinion that the above 
evidence weighs heavily against the credibility of the 
Veteran's own lay statements that he engaged in combat during 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (Board must address a veteran's lay assertions); 
VAOPGCPREC 12-99.  Also weighing against his lay testimony is 
the fact that the Veteran himself has indicated on more than 
one occasion that he has a poor memory for his Korean War 
experiences.  This lack of memory is especially evident when 
the Veteran's adamant testimony that he served in Korea in 
1952 is viewed against clear evidence in the service record 
that he did not arrive in Korea until 1953.  

Finally, the Board has considered whether the statements made 
by the Veteran's treating psychiatrist that the Veteran's 
behavior is consistent with PTSD and that "decreased 
recollection of important aspects of the trauma" is one of 
the diagnostic criteria for PTSD support his lay assertions 
that he was engaged in combat during service.  See Letter 
from VA Psychiatrist dated March 19, 2007.  The Board does 
not dispute the VA psychiatrist's medical conclusion that the 
Veteran meets the diagnostic criteria for PTSD.  However, for 
purposes of determining whether corroborative evidence is 
required to establish a PTSD stressor, the Board is of the 
opinion that the March 2007 letter and other opinions of 
record from this psychiatrist lack evidence which would 
support a finding that the Veteran was engaged in combat with 
the enemy.  Rather, in endorsing that the Veteran has PTSD 
related to Korean War experiences the Veteran's treating 
psychiatrist is inherently relying on the Veteran's own lay 
assertions to conclude that such experiences were necessarily 
combat-related.  Her opinion cannot therefore independently 
bolster the credibility of the Veteran's lay assertions.

The Board is sympathetic to the Veteran's own assertions that 
he engaged in combat with the enemy.  However, the Board 
finds that a preponderance of the evidence is against a 
finding that the Veteran engaged in combat with the enemy.  
As discussed above, there is nothing in the objective record, 
including the Veteran's service records, which supports a 
finding that his duties and assignments during service would 
have placed him in a situation in which he personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99; Moran, supra; see 
also Sizemore, supra.  Additionally, the Board has found the 
Veteran's own lay statements regarding combat to lack 
credibility in light of the absence of corroborating evidence 
and his obvious issues with memory for the specific events of 
his active duty service.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Absent evidence that the Veteran engaged in combat with the 
enemy, the Veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressors.  See 
38 C.F.R. § 3.304(f).  See also Moreau, supra; Dizoglio, 
supra.  In such cases, as here, the record must contain 
service records or other statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Unfortunately, the Veteran has provided few details regarding 
his stressful experiences in Korea.  With respect to the 
incident in which he was given ears by another soldier, the 
Board finds such stressor to be anecdotal in nature, and 
thus, in no way verifiable.  And while the incident involving 
the Veteran's unit being ambushed while sleeping is 
verifiable, the Veteran has been unable or unwilling to 
provide VA with specific, detailed information regarding the 
incident.  This is despite a number of attempts to obtain 
such information.  Specifically, the RO sent the Veteran 
letters in June and August 2005 notifying him that he must 
provide VA with specific, detailed information regarding his 
stressful experiences.  He was expressly informed that he 
must provide a time frame of these events to within a 60 day 
period.  Without more specific information there is no way 
for VA to request verification of this, or any other, 
incident.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the 
duty to assist is not a one-way street).  

The Board is sympathetic to the Veteran's testimony that 
remembering these events exacerbates his PTSD symptoms.  
Moreover, it has considered the statements of the Veteran's 
treating psychiatrist that the Veteran's behavior supports a 
finding that these stressors occurred.  However, the question 
of whether a veteran was exposed to a stressor in service is 
a factual one, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Hence, whether a stressor was of sufficient gravity to cause 
or support a diagnosis of PTSD is a question of fact for 
medical professionals and whether the evidence establishes 
the occurrence of stressors is a question of fact for 
adjudicators.  

In the present case, the Board cannot grant service 
connection for PTSD without credible, supporting evidence of 
stressful experiences in Korea.  The Board is satisfied that 
VA has assisted the Veteran in every way possible at this 
time.  Without more specific information regarding the 
incident, verification is impossible.  Therefore, inasmuch as 
VA is unable to confirm that any of the Veteran's alleged 
stressors actually took place, he is unable to meet one of 
the criteria necessary in order to establish entitlement to 
service connection for PTSD.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for PTSD.  As 
such, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As part of its November 2007 Remand, the Board directed the 
agency of original jurisdiction (AOJ) to obtain treatment 
records from a number of VA medical facilities and provide 
new VA examinations for the Veteran's service-connected 
disabilities on appeal.  Following completion of the 
requested development, the AOJ was directed to review the 
newly obtained evidence and readjudicate the Veteran's 
claims.  

The claims file reflects that outstanding VA treatment 
records were obtained as well as new VA examinations of the 
Veteran's right tibia and fibula fracture residuals and low 
back disability.  However, there is no indication that the 
AOJ reviewed this newly obtained evidence and readjudicated 
the Veteran's claims for higher disability ratings.  Under 
these circumstances, the Board finds that the remand 
directives have not been substantially complied with, and a 
new remand is required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  See also 38 C.F.R. § 19.31 
(2008) (the AOJ will issue a supplemental statement of the 
case if, pursuant to a remand by the Board, it develops the 
evidence, unless the only purpose of the remand is to 
assemble records previously considered by the AOJ and 
properly discussed in a prior (supplemental) statement of the 
case, or the Board specifies in the remand that a 
supplemental statement of the case is not required).  

Finally, the Board observes that during the pendency of this 
appeal the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which notifies the claimant: (1) that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life; (2) that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (3) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain), such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Furthermore, (4) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

The above notice requirements apply to the Veteran's claim 
for a higher disability rating for residuals of a right tibia 
and fibula fracture with traumatic arthritis and limitation 
of the motion of the ankle.  Furthermore, a review of the 
record reveals that the Veteran has not yet been provided 
notice which satisfies elements (1) and (4) as described 
above.  As such, this notice should be provided while this 
appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the Veteran regarding his claim for a 
disability rating in excess of 30 percent 
for residuals of a right tibia and fibula 
fracture with traumatic arthritis and 
limitation of the motion of the ankle.  
Such letter should specifically (i) advise 
the Veteran that he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his service-
connected disability and the effect that 
worsening has on his employment and daily 
life, and (ii) apprise the Veteran of the 
content of the diagnostic code under which 
he is rated (Diagnostic Code 5262) or may 
potentially be rated (Diagnostic Codes 
5256 to 5274).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


